1                                                                       Hon. Thomas S. Zilly

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
8                                   AT SEATTLE

9    ESTHER HOFFMAN, SARAH                      )      Case No.: 2:18-cv-01132 TSZ
     DOUGLASS, ANTHONY KIM, IL KIM              )
10   and DARIA KIM, on behalf of                )      SUBMISSION OF EVIDENCE IN
     themselves and on behalf of others         )      COMPLIANCE WITH MINUTE
11   similarly situated,                        )      ORDER
                                                )
12                        Plaintiffs,           )
                                                )
13   v.                                         )
                                                )
14   TRANSWORLD SYSTEMS                         )
     INCORPORATED, et al.,                      )
15                                              )
                          Defendants.           )
16
            NOW COME undersigned counsel, who submit evidence showing their authority
17
     to represent the trust defendants in this action in compliance with this Court’s November
18
     2, 2020 Minute Order (the “11/2/20 Order”) (Dkt. # 99), as follows:
19
            1.     On September 24, 2020, Esther Hoffman, Sarah Douglass, Anthony Kim,
20
     Il Kim, and Daria Kim (“plaintiffs”) filed their Amended Motion to Prove Authority
21
     (“Motion to Prove Authority”). (Dkt. # 82).

     SUBMISSION OF EVIDENCE IN COMPLIANCE                          Sessions, Israel & Shartle, LLC
                                                                  3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                          Metairie, LA 70002-7227
     Page 1 of 6                                                       Phone: (504) 846-7931
                                                                        Fax: (504) 828-3737
1            2.       On October 5, 2020, the trust defendants (“Trusts”),1 through undersigned

2    counsel, responded to the Motion to Prove Authority (Dkt. # 88). In their response, the

3    Trusts submitted a Special Servicing Agreement (“SSA”) and a Default Prevention and

4    Collection Services Agreement (“DPCSA”) accompanied by declarations to show the

5    contractual arrangements that enable counsel to represent the Trusts in defense of the

6    claims asserted in this action. (Dkt. ## 88, 88-1 and 88-2). Included therewith is the

7    affidavit of Ralph Lyons, confirming Transworld Systems Inc. (“TSI”) is involved in

8    managing the above-captioned litigation per request of the Successor Special Servicer,

9    and that TSI, on behalf of the Trusts and under the Trusts’ special-servicing related

10   agreements, retained counsel to defend the claims in the above-captioned matter. (Dkt.

11   # 88-2 at ¶¶ 9-11).

12           3.       On November 2, 2020, the Court entered the 11/2/20 Order directing

13   undersigned counsel to produce evidence showing their authority to represent the Trusts

14   on or before November 16, 2020. (Dkt. #99).

15           4.       Upon receipt of the 11/2/20 Order, undersigned counsel prompted a

16   dialogue with Wilmington Trust Company, the Trusts’ Owner Trustee, and GSS Data

17   Services, LLC., f/k/a First Marblehead Data Services, Inc., the Trusts’ Administrator.

18

19   1
      The “Trusts” include the following: National Collegiate Student Loan Trust 2003-1; National Collegiate Student
     Loan Trust 2004-1; National Collegiate Student Loan Trust 2004-2; National Collegiate Student Loan Trust 2005-
20   1; National Collegiate Student Loan Trust 2005-2; National Collegiate Student Loan Trust 2005-3; National
     Collegiate Student Loan Trust 2006-1; National Collegiate Student Loan Trust 2006-2; National Collegiate
21   Student Loan Trust 2006-3; National Collegiate Student Loan Trust 2006-4; National Collegiate Student Loan
     Trust 2007-1; National Collegiate Student Loan Trust 2007-2; National Collegiate Student Loan Trust 2007-3;
     National Collegiate Student Loan Trust 2007-4, and; National Collegiate Master Student Loan Trust I.

     SUBMISSION OF EVIDENCE IN COMPLIANCE                                          Sessions, Israel & Shartle, LLC
                                                                                  3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                                          Metairie, LA 70002-7227
     Page 2 of 6                                                                       Phone: (504) 846-7931
                                                                                        Fax: (504) 828-3737
1          5.     GSS Data Services, LLC, as the Trusts’ Administrator, has now provided

2    the undersigned with a letter (the “Trust Administrator Letter”) acknowledging

3    undersigned counsel had been retained for the Trusts. A copy of the Trust Administrator

4    Letter is included as Exhibit 1 to the Declaration of Bryan C. Shartle, Esq., attached

5    hereto as Exhibit A. As the Trust Administrator Letter states:

6          We understand that the plaintiff in the Action has challenged whether the
           law firms Sessions, Israel & Shartle, LLC (formerly Sessions, Fishman,
7          Nathan & Israel, LLC) (“Sessions, Israel & Shartle”) and Andrews
           Skinner, P.S. (“Andrews Skinner”) are authorized to defend the Trusts in
8          lawsuits by borrowers arising out of allegedly unfair loan collection
           practices. We further understand that at the Successor Special Servicer’s
9          request to manage the Action for the Trusts, Transworld Systems, Inc.
           (“TSI”), as Subservicer, retained Sessions, Israel & Shartle and Andrews
10         Skinner pursuant to the Special Servicing Agreement and the Default
           Prevention and Collection Services Agreement (“DPCS Agreement”),
11         entered into between FMER, as Special Servicer, and NCO Financial
           Systems, Inc. (“NCO”), as predecessor to TSI[.]
12
                                              ***
13
           As you know, the Administrator, in accordance with the Administration
14         Agreement, is one of the parties, along with U.S. Bank and TSI as it relates
           to the initiation or defense of borrower collection-related lawsuits, with
15         the authority to retain counsel on behalf of the Trusts. The Administrator,
           on behalf of the Trusts, does not object to TSI’s retention of Sessions,
16         Israel & Shartle, LLC or Andrews Skinner, P.S. as Trust counsel in the
           Action. Further, the Administrator believes that the Special Servicing
17         Agreement and the DPCS Agreement permit TSI, as Subservicer, to retain
           counsel on behalf of the Trusts in lawsuits such as the Action, and it has
18         been the practice of the parties to the Special Servicing Agreement and
           DPCS Agreement to retain counsel to defend the Trusts in this manner, as
19         permitted by the agreements referenced in this paragraph.

20         6.     WTC, as the Trusts’ Owner Trustee, has also provided the undersigned

21   with a letter (the “Owner Trustee Letter”) similarly acknowledging undersigned counsel


     SUBMISSION OF EVIDENCE IN COMPLIANCE                          Sessions, Israel & Shartle, LLC
                                                                  3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                          Metairie, LA 70002-7227
     Page 3 of 6                                                       Phone: (504) 846-7931
                                                                        Fax: (504) 828-3737
1    had been retained to represent the Trusts in the above captioned matter. A copy of the

2    Owner Trustee Letter is included as Exhibit 2 to the Shartle Declaration. As the Owner

3    Trustee Letter states:

4             WTC is aware that ANDREWS SKINNER, P.S. (hereinafter,
              “ANDREWS SKINNER”), and SESSIONS, ISRAEL & SHARTLE, LLC
5             (formerly, Sessions, Fishman, Nathan & Israel) (hereinafter,
              “SESSIONS”) have been retained to represent the Trusts in the Hoffman
6             case.

7             WTC is also aware that the Administrator, on behalf of the Trusts, has
              provided a letter consenting to the engagement of ANDREWS SKINNER
8             and SESSIONS to defend the Trusts in the Hoffman case.

9             As recognized by the Delaware Court of Chancery,[2] WTC understands
              that the Administrator, on behalf of the Trusts, is responsible for causing
10            the Trusts to service their student loans, including handling issues related
              to the Trusts that may arise out of the Special Servicing Agreement or the
11            Default Prevention Services and Collections Agreement.

12            7.       The undersigned respectfully suggest the Trust Administrator Letter,

13   together with the Owner Trustee Letter, satisfies the 11/2/20 Order.

14            WHEREFORE, undersigned counsel pray this submission satisfies the Court’s

15   November 2, 2020 Minute Order (Dkt. # 99).

16                                       By:      /s/ Bryan C. Shartle
                                                  Bryan C. Shartle, Pro Hac Vice
17                                                James K. Schultz, Pro Hac Vice
                                                  Justin H. Homes, Pro Hac Vice
18                                                SESSIONS, ISRAEL & SHARTLE, LLC
                                                  Lakeway II
19
     2
      The Delaware Court of Chancery has acknowledged: “[T]he Administration Agreements make clear that the
20   Administrator will perform the duties of the [Trusts] as well as the duties and obligations of the Owner Trustee on
     behalf of the [Trusts] under the Indenture and Trust Agreement.” In re Nat’l Collegiate Student Loan Trusts
21   Litig., No. 12111-VCS, 2020 WL 5049402, *12 (Del. Ch. Ct. Aug. 27, 2020) (internal quotations omitted). The
     Administrator’s duties, on behalf of the Trusts, includes “day-to-day management function with respect to the
     Student Loans.” Id. at 17.

     SUBMISSION OF EVIDENCE IN COMPLIANCE                                             Sessions, Israel & Shartle, LLC
                                                                                     3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                                             Metairie, LA 70002-7227
     Page 4 of 6                                                                          Phone: (504) 846-7931
                                                                                           Fax: (504) 828-3737
1                                  3850 North Causeway Blvd, Suite 200
                                   Metairie, LA 70002-7227
2                                  Telephone: (504) 828-3700
                                   Facsimile: (504) 828-3737
3                                  bshartle@sessions.legal
                                   jhomes@sessions.legal
4
                              By: /s/ Stephen G. Skinner
5                                 Stephen G. Skinner, WSBA #17317
                                  ANDREWS ▪ SKINNER, P.S.
6                                 645 Elliott Ave. W., Suite 350
                                  Seattle, WA 98119
                                  Phone: 206-223-9248 | Fax: 206-623-9050
7
                                  Email: stephen.skinner@andrews-skinner.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     SUBMISSION OF EVIDENCE IN COMPLIANCE                   Sessions, Israel & Shartle, LLC
                                                           3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                   Metairie, LA 70002-7227
     Page 5 of 6                                                Phone: (504) 846-7931
                                                                 Fax: (504) 828-3737
1                                CERTIFICATE OF SERVICE

2           I hereby certify under the penalty of perjury under the laws of the United States

3    that on the date below I electronically filed with the Clerk of Court the foregoing

4    Submission Of Evidence In Compliance With Minute Order using the Court’s Case

5    Management/Electronic Case Filing System, which will send notification of such filing

6    to all counsel of record.

7    Dated: November 16, 2020

8                                 By: /s/ Stephen G. Skinner

9

10

11

12

13

14

15

16

17

18

19

20

21


     SUBMISSION OF EVIDENCE IN COMPLIANCE                          Sessions, Israel & Shartle, LLC
                                                                  3850 N. Causeway Blvd., Ste. 200
     WITH MINUTE ORDER – (2:18-cv-01132 TSZ)                          Metairie, LA 70002-7227
     Page 6 of 6                                                       Phone: (504) 846-7931
                                                                        Fax: (504) 828-3737
